Citation Nr: 0207112	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  98-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for atrophy of the left upper arm due to neuralgic 
amyotrophy (claimed as a residual of poliomyelitis), and, if 
so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from March 1951 to March 
1953.

This appeal is from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

In November 1999, the appellant had a videoconference hearing 
before the undersigned, the Board of Veterans' Appeals 
(Board) member designated by the Chairman of the Board to 
conduct the hearing and decide the appeal pursuant to 
38 U.S.C.A. § 7107(c) and (e).  A VA letter of July 12, 1999, 
informed the veteran that a videoconference hearing before a 
member of the Board would be in lieu of a hearing in person 
and would be his only hearing before the Board in this 
appeal.  The veteran signed and returned the hearing election 
form, acknowledging the terms of the videoconference hearing.  
See 38 C.F.R. § 20.701(e) (2001).  For that reason, the 
August 14, 2001, request of the veteran's current attorney 
for a hearing before a Board member to be held at Montgomery 
RO is denied.

The Board issued a decision on the instant appeal in February 
2000.  In March 2001 the United States Court of Appeals for 
Veterans Claims (Court) granted the joint motion of the 
Secretary and the veteran to vacate and remand the Board's 
decision and to stay Court action due to the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  This decision responds to the Court's order.

The Board has amended the nomenclature of the claim on appeal 
to reflect its evolution and current evidence.  The claim is 
for the same disability as that adjudicated in August 1955, 
the change in nomenclature notwithstanding.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997).


FINDINGS OF FACT

1.  In August 1955, VA denied the appellant's claim for 
service connection for a left arm disability, finding his 
disability was not the residual of an injury in service, and 
that it was a residual of anterior poliomyelitis that was not 
incurred in service.

2.  The RO notified the appellant by letter of August 29, 
1955, of the disallowance of service connection for his left 
arm and of his appellate rights; he did not initiate an 
appeal by August 29, 1956.

3.  Evidence presented or secured since August 1955 is so 
significant, by itself or together with the evidence 
previously of record, that fairness requires that the claim 
for service connection for left upper arm residuals of an 
infection in service must be reopened.

4.  The veteran contracted an infection of the left palmar 
space in service, which resulted in neuralgic amyotrophy of 
the left upper extremity.


CONCLUSIONS OF LAW

1.  The rating decision of August 1955 denying service 
connection for atrophy of the left arm residuals of 
poliomyelitis is final.  38 U.S.C.A. § 7105(b), (c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).

2.  New and material evidence in support of a claim for 
service connection for atrophy of the left upper arm has been 
presented or secured and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran has neuralgic amyotrophy of the left upper 
extremity as a result of disease incurred in wartime service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Correspondence of record dated from May 1997 to August 1998 
between the veteran the RO and between the RO and medical 
service providers reveal that the RO notified the veteran of 
evidence necessary to reopen and substantiate his claim, 
sought and obtained private and VA medical evidence, and 
informed the veteran of the unavailability of certain 
evidence.  The RO informed the veteran of evidence necessary 
to reopen his previously disallowed claim both in the 
February 1998 rating decision and in the May 1998 statement 
of the case (SOC).  The result in this decision renders moot 
any failure to notify the veteran of the change in standard 
for new and material evidence resulting from the decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  VA obtained 
an expert medical opinion as necessitated by the state of the 
record.  VA has discharged its duties to notify the veteran 
of the requirement of his claim and to assist him to obtain 
supportive evidence.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

II.  Service Connection

The veteran seeks to establish that a left arm disability is 
due to a disease or injury in service.  In other words, he 
seeks to establish entitlement to service connection.  

An August 1955 rating decision considered and denied the 
appellant's claim for compensation for a disability of the 
left arm both as due to an injury and as due to a disease 
incurred in service.  In the instant case, the appellant 
twice affirmed that his application to reopen his claim was 
for residuals of poliomyelitis.  The disability for which he 
seeks to reopen his claim is the same as that for which he 
sought service connection in August 1955.  The Board 
concludes that the August 1955 rating decision denied the 
same claim he now seeks to reopen.  See Ashford v. Brown, 10 
Vet. App. 120 (1997) (changes in nomenclature used in 
multiple claims for disability compensation and adjudication 
of those claims does not alter the identity of the underlying 
disability).

When the RO denied the appellant's claim for service 
connection for his left arm disability in August 1955, and 
the appellant did not appeal within one year of the date of 
the letter notifying him of the denial, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.160(d) (2001).  To reopen the claim, new and material 
evidence must be presented or secured.  38 U.S.C.A. § 5108 
(West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

A VA expert in infectious diseases reviewed the veteran's 
claims file and opined in January 2002 that the veteran's 
atrophy or paralysis of the left upper arm is the result of 
an infection sustained in service.  H. McDaniel, M.D., opined 
in April 2000 and again in April 2002 that the disability is 
a residual of polio contracted in service.  The gravamen of 
the veteran's claim is the disability, not the etiologic 
agent.  These medical opinions satisfy the definition of new 
and material evidence.  Id.  The claim is reopened for 
review.  38 U.S.C.A. § 5108.

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

The veteran claims entitlement to service connection for 
atrophy of the left upper arm as a residual of poliomyelitis 
allegedly contracted in the Army.  He had active service from 
March 1951 to March 9, 1953.  He contends that left arm 
weakness began while he was in service.  His service medical 
records are silent about any complaint, treatment or 
diagnosis related to the left arm, except for a laceration of 
the left arm that was sutured, apparently in February 1953, 
as determined by correlation with the veteran's age as 
reported in the service medical records.

An April 1953 application for VA hospital treatment included 
a physical examination report that found induration, 
inflammation and swelling of the left hand, with a history of 
three months' duration, diagnosed as palmar space infection, 
probably fungal.

VA hospital records from September 1953 to January 1954 and a 
report of a VA medical rehabilitation board show the 
diagnosis of anterior poliomyelitis residuals, atrophy of the 
muscles of the left upper extremity.  Historically, the 
veteran reported a motor vehicle accident in service that 
involved his left shoulder, which was without immediate 
sequela.  He reported the onset of aching in the arm in 
December 1952 and its treatment by injection without complete 
relief.  He also described the onset of an illness on or 
about the third Sunday in June 1953, when he awakened 
feverish and aching from the waist up.  He reported that that 
condition lasted for a week, during which he treated himself, 
and about two weeks after the beginning of the acute episode, 
he noticed decreasing strength in his left arm.  Orthopedic 
and neurologic evaluations both produced impressions of acute 
anterior poliomyelitis in June 1953 with residual atrophy of 
the left upper extremity.

July 1998 statements from F. Lester, M.D., and M. Granberry, 
M.D., reported that the veteran had or appeared to have had 
polio in the past with residual atrophy of the left upper 
arm.  Neither addressed when the veteran had polio.

In an April 2000 statement, H. McDaniel, M.D., noted that in 
September 1953 VA had diagnosed acute poliomyelitis infection 
in June 1953.  He opined that the veteran's poliomyelitis 
should be service-connected, because of the short time 
between his March 1953 separation from service and the acute 
poliomyelitis infection in June 1953.  He further opined that 
the crowded conditions in service were the most likely source 
of infection and that there is a clear, strong relationship 
between being in service and developing neurological 
disability from poliomyelitis a few months later.

In January 2002 the Board obtained the opinion of an expert 
in infectious diseased in response to several questions 
bearing on whether the veteran had polio in service or 
whether symptoms that presented in April 1953 and subsequent 
left upper arm atrophy resulted from infection contracted in 
service.  The expert opined that the veteran did not contract 
polio in service, which the expert determined from the 
documentation of a "glove-type" sensory disturbance in the 
left arm in June 1953 that the expert opined was unknown in 
acute anterior poliomyelitis.  The expert concluded that the 
service records showed an infection in August 1951 that 
demonstrated the veteran's propensity to bacterial 
infections, and that other findings indicated that the 
veteran contracted the palmar space infection that presented 
in April 1953 from a laceration of the arm shortly prior to 
separation.  The expert opined that in 1970 the veteran 
developed an infectious left brachial plexopathy with 
resultant neuralgic amyotrophy leading to loss of useful 
function in the left upper limb as a direct result of 
infection contracted in service.

An April 2002 statement, Dr. McDaniel reported that his 
impression from review of the veteran's was that they are 
most consistent with the diagnosis of poliomyelitis, which 
began either before or shortly after service.  He reiterated 
his prior opinion that the physical proximity of troops 
rendered it more likely that the veteran contracted polio in 
than after service.  He opined that VA ought to award service 
connection for the veteran's neurologic disability regardless 
of whether it was caused by polio or something else, because 
it began at least within the time after service in which a 
medical illness is judged, because of its appearance shortly 
after service, to be service connected.

The law provides for compensation for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West Supp. 2001).  Disability 
resulting from a disease not shown as chronic in service, or 
during an applicable presumptive period, 38 C.F.R. § 3.303(b) 
(2001), may not be deemed the result of a disease incurred in 
service unless there is evidence the condition was noted in 
service and there was then continuity of symptomatology 
between the current disability and the condition noted in 
service.  Id.  Alternatively, notwithstanding initial 
diagnosis after service, service connection may be granted 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Polio is not a presumptive chronic disease.  38 U.S.C.A. 
§ 1112(a) (West 1991); 38 C.F.R. § 3.309(a) (2001).  However, 
if the first manifestations of acute anterior poliomyelitis 
present themselves in a veteran within 35 days of termination 
of active military service, it is probable that the infection 
occurred during service.  38 C.F.R. § 3.379 (2001).  If they 
first appear after this period, it is probable that the 
infection was incurred after service.  Id.  The veteran was 
discharged from service on March 9, 1953.  The veteran was 
hospitalized by VA in September 1953, and he gave a history 
of onset of fever and aching on the third Sunday in June 
1953.  Acute anterior poliomyelitis with onset in June 1953 
was diagnosed.  This is more than 35 days after the veteran's 
discharge from service, and it is therefore probable that, if 
the disease the veteran had in June 1953 was polio, it was 
incurred after service.  Id.

Because polio is not a presumptive chronic disease, it, or in 
this case, a residual condition, cannot be service connected 
without a condition noted in service and continuity of 
symptomatology thereafter, or without other evidence 
pertinent to service to show onset in service.  38 C.F.R. 
§ 3.303(b), (d).  The service record shows no condition noted 
in service with which there could be continuity of 
symptomatology or other evidence pertinent to service that 
supports the conclusion that acute anterior poliomyelitis had 
its onset in service.  Id.  The statements from Drs. Lester 
and Granberry have no probative value, even if the diagnosis 
of polio were certain, because they do not ascribe a time to 
the onset of the disease.

The January 2002 VA expert medical opinion affords an 
alternative theory of the cause and time of onset of the 
veteran's left upper arm atrophy.  The VA expert concluded 
that the veteran contracted the infection in service that was 
diagnosed as left palmar space infection in April 1953.  He 
concluded that the veteran's left upper arm atrophy is 
neuralgic amyotrophy directly resulting from the infection 
contracted in service that presented in April 1953.  These 
conclusions provide the elements of proof required to grant 
service connection atrophy of the left upper arm due to 
neuralgic amyotrophy diagnosed after service as determined by 
all of the evidence of record, including that pertinent to 
service.  38 C.F.R. § 3.303(d).


ORDER

Service connection for atrophy of the left upper arm due to 
neuralgic amyotrophy (claimed as a residual of poliomyelitis) 
is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

